— Proceeding to review a determination of respondents which denied petitioner’s application for a building permit for the purpose of rebuilding a nonconforming structure damaged by fire. The proceeding was transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination annulled, without costs, and proceeding remitted to respondents for reappraisal pursuant to the building zone ordinance, as amended, and for rehearing. The appraisers, appointed by respondents pursuant to the ordinance, were “to determine the extent of the damage and the appraised value They reported the appraised value only. The failure of the appraisers to determine “the extent of the damage ” requires the annulment of the determination of respondents, who were obliged to act in accordance with the terms of the ordinance (Matter of Barry v. O’Connell, 303 N. Y. 46). Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.